          Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 1 of 25


 1   ARNOLD & PORTER KAYE SCHOLER LLP
     SHARON D. MAYO (SBN 150469)
 2   sharon.mayo@arnoldporter.com
 3   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 4   Telephone:    415.471.3100
     Facsimile:    415.471.3400
 5
     GREENSFELDER, HEMKER & GALE, P.C.
 6   David J. Simmons (Mo. Bar No. 53801) (pro hac vice pending)
     Ronnie L. White (Mo. Bar No. 67165) (pro hac vice pending)
 7   10 South Broadway, Ste. 2000
 8   St. Louis, MO 63102
     Telephone:    (314) 241-9090
 9   Facsimile:    (314) 345-5465
     ds@greensfelder.com
10   rwhite@greensfelder.com
11   Attorneys for Plaintiff
12   BP Products North America Inc.

13                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   BP PRODUCTS NORTH AMERICA INC., a                   Case No.: _____________
     Maryland corporation and successor-in-interest
16   to BP WEST COAST PRODUCTS LLC,                 BP’S VERIFIED COMPLAINT FOR:

17                        Plaintiff,                I.   BREACH OF CONTRACT –
                                                         VIOLATIONS OF DEED
                                                         RESTRICTIONS;
18          v.
                                                    II. BREACH OF CONTRACT – FAILURE
19   GRAND PETROLEUM, INC., a California                 TO REMOVE TRADEMARKS;
     Corporation, AMIN SALKHI, an individual,       III. BREACH OF CONTRACT – FAILURE
20   BANAFSHEH S. SALKHI, an individual, ALI             TO PAY AMOUNTS DUE;
     SALKHI, an individual, SOURI SALKHI, an
21                                                  IV. TRADEMARK INFRINGEMENT
     individual, and AJANG SALKHI, an                    (Lanham Act);
22   individual.
                                                    V. TRADEMARK INFRINGEMENT
23                        Defendants.                    (Common Law);
                                                    VI. FALSE AND DECEPTIVE
24                                                       ADVERTISING (Lanham Act);
25                                                VII. FALSE DESIGNATION OF ORIGIN
                                                       (Lanham Act);
26
                                                  VIII. BREACH OF CONTRACT – PERSONAL
                                                        GUARANTEES; and
27
                                                  IX.   PERMANENT INJUNCTIVE RELIEF.
28
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 2 of 25


 1          Plaintiff BP PRODUCTS NORTH AMERICA INC. (“BP”), successor in interest to BP West
 2   Coast Products LLC, hereby alleges as follows:
 3                                                  PARTIES
 4          1.      Plaintiff BP PRODUCTS NORTH AMERICA INC. is a Maryland corporation with
 5   its principal place of business in Naperville, Illinois. Plaintiff is the successor-in-interest to BP
 6   West Coast Products LLC, the limited liability company who entered into all of the agreements at
 7   issue herein. BP West Coast Products LLC was, at all relevant times herein, a Delaware limited
 8   liability company with its principal place of business in Washington state.
 9          2.      Defendant Grand Petroleum, Inc. is a California corporation with its principal place
10   of business in Concord, California.
11          3.      Plaintiff is informed and believes that Defendant Amin Salkhi is, and at all times
12   mentioned herein was, a resident of Contra Costa County, California.
13          4.      Plaintiff is informed and believes that Defendant Banafsheh S. Salkhi is, and at all
14   times mentioned herein was, a resident of Contra Costa County, California.
15          5.      Plaintiff is informed and believes that Defendant Ali Salkhi is, and at all times
16   mentioned herein was, a resident of Marin County, California.
17          6.      Plaintiff is informed and believes that Defendant Souri Salkhi is, and at all times
18   mentioned herein was, a resident of Marin County, California.
19          7.      Plaintiff is informed and believes that Defendant Ajang Salkhi is, and at all times
20   mentioned herein was, a resident of Marin County, California.
21                                              JURISDICTION
22          8.      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C.
23   § 1332(a)(l) as this matter is between citizens of different states and the amount in controversy
24   exceeds the value of $75,000.
25          9.      This Court also has federal question jurisdiction over this action pursuant to 28
26   U.S.C. § 1331 as Plaintiff has alleged causes of action that arise under the laws of the United States.
27          10.     Venue is proper in the United States District Court for the Northern District of
28   California because the claims herein arise out of acts and/or omissions occurring in the Counties of
              Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 3 of 25


 1   Alameda and Santa Clara and relate to real property located in the Counties of Alameda and Santa
 2   Clara.
 3                                    INTRADISTRICT ASSIGNMENT
 4              11.   Pursuant to Local Rule 3-2(c) and General Order No. 44, venue for this case is
 5   proper in either the Oakland or San Francisco Divisions of the Northern District of California
 6   because the claims arise in the Counties of Alameda and Contra Costa..
 7                                       FACTUAL ALLEGATIONS
 8              A.    Defendant Amin Salkhi.
 9              12.   Defendant Amin Salkhi (“Salkhi”) through his company, Grand Petroleum, Inc.
10   (“Grand Petroleum”), operated two ARCO-branded gasoline stations containing ampm convenience
11   stores located in Los Altos, California (“Los Altos Station”) and Oakland, California (“Oakland
12   Station”) until January 15, 2020.
13              13.   Salkhi began working in the petroleum marketing industry with his father in 1983
14   and is an experienced, sophisticated gasoline and convenience store owner and operator who owns
15   and/or operates several gasoline stations in the State of California.
16              14.   After Salkhi graduated from the Georgia Institute of Technology with a Bachelor of
17   Electrical Engineering Degree in 1993, he held several engineering jobs, but would also assist his
18   father with gasoline stations that his father owned and/or operated.
19              15.   Salkhi became involved in the day-to-day operations of his family’s gasoline stations
20   in or around September 2003.
21              16.   Salkhi owns 100% of Grand Petroleum, Inc. Salkhi, through Grand Petroleum, owns
22   and/or operates the following stations in the state of California: (1) a Chevron station, located at
23   3210 Buskirk Ave., Pleasant Hill, CA 94523; (2) a Chevron station, located at 15838 Paul Negra
24   Road, Firebaugh, CA 96322; (3) an independently branded station, located at 604 Contra Costa
25   Blvd, Concord, CA 94523; (4) an independently branded station, located at 25757 Soto Road,
26   Hayward, CA 94544; and (5) a Valero Station, located at 138 Jackson St., Hayward, CA 94544.
27   Amin Salkhi is also the C.F.O. of Grand Strawberry Petroleum, which operates a Valero-branded
28   station.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 4 of 25


 1          B.      The Properties and Use Restrictions.
 2          17.     On or about August 6, 2009, Defendants Amin Salkhi and Banafsheh S. Salkhi (“Los
 3   Altos Owners”) purchased real estate located at 988 N. San Antonio Road, Los Altos, CA 94022
 4   (“Los Altos Property”) from BPWCP for $925,000.00.
 5          18.     In connection with purchasing the Los Altos Property, the Los Altos Owners
 6   executed a Grant Deed that was recorded on August 6, 2009 with the Santa Clara County Recorder
 7   as Document Number 20389198. A true and correct copy of the Los Altos Grant Deed is attached
 8   hereto as Exhibit A.1
 9          19.     On or about October 8, 2009, Defendants Ali Salkhi and Souri Salkhi, Amin Salkhi
10   and Banafsheh Salkhi, and Ajang Salkhi (“Oakland Owners”) purchased real estate located at 9800
11   International Boulevard, Oakland, CA 94603 (“Oakland Property”) from BPWCP for $275,000.00.
12          20.     In connection with purchasing the Oakland Property, the Oakland Owners executed a
13   Grant Deed that was recorded on October 8, 2009 with the Official Records of Alameda County as
14   Instrument Number 2009318704. A true and correct copy of the Oakland Grant Deed is attached
15   hereto as Exhibit B.
16          21.     The Grant Deeds conveying property to the Los Altos and Oakland owners each
17   contained use restrictions that prohibit the owners from using the Los Altos or Oakland Properties
18   as: (i) a convenience food store other than a convenience food store operated under a franchise or
19   other agreement with BP, (ii) a fast food takeout restaurant, or (iii) facility selling motor fuel other
20   than a facility selling motor fuel under a supply or other agreement with BP (the “Use
21   Restrictions”). See Exhibit A at p. 12 and Exhibit B at p. 2.
22          22.     The Grant Deeds provide that the Use Restrictions survive the early termination of
23   any franchise agreements with BP and remain in effect for the full term of the franchise agreements.
24   Id.
25

26   1
       The documents attached hereto as Exhibits A, B, C, D, E, F, G, H, I, N, and O are kept by BP in the
     regular course of business, and it was the regular course of business of BP for an employee or
27   representative of BP with knowledge of the act, event, condition, opinion or matters recorded to make
28   the record or to transmit information thereof to be included in such record; and the record was made
     at or near the time of the act, event, condition, opinion or matters. The records attached hereto are
     the original or exact duplicates of the original.
            Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 5 of 25


 1          23.      The terms of the franchise agreements for the Los Altos Station run through June 29,
 2   2029, and the terms of the franchise agreements for the Oakland Station run through October 31,
 3   2029. The Use Restrictions contained in the Grant Deeds for the respective properties are in full
 4   force and effect until those dates.
 5          C.       The Franchise Agreements.
 6          24.      On or about June 29, 2009, BPWCP entered into an ampm Mini-Market Agreement
 7   and Contract Dealer Gasoline Agreement with Grand Petroleum, whereby Grand Petroleum agreed
 8   to operate a retail facility selling “ARCO” branded gasoline to end users at the Los Altos Property.
 9   True and correct copies of the ampm Mini-Market Agreement and Contract Dealer Gasoline
10   Agreement for the Los Altos Property are attached hereto as Exhibits C and D respectively.
11          25.      On or about October 6, 2009, BPWCP entered into an ampm Mini-Market
12   Agreement and Contract Dealer Gasoline Agreement with Grand Petroleum whereby Grand
13   Petroleum agreed to operate a retail facility selling “ARCO” branded gasoline to end users at the
14   Oakland Property. True and correct copies of the ampm Mini-Market Agreement and Contract
15   Dealer Gasoline Agreement for the Oakland Property are attached hereto as Exhibits E and F
16   respectively.
17          26.      Pursuant to the Los Altos Franchise Agreements and Oakland Franchise Agreements,
18   Grand Petroleum agreed to operate the retail facility stations and sell “ARCO” branded fuel for a
19   term of twenty (20) years through and including June 29, 2029 at the Los Altos Property and
20   October 31, 2029 at the Oakland Property.
21          27.      At all relevant times alleged herein, the operator of the gasoline stations and ampm
22   convenience stores located on the Los Altos Property and Oakland Property was Grand Petroleum,
23   Inc.
24          D.       Salkhi’s Dissatisfaction With BP
25          28.      For the majority of the time they operated as a franchisee, Grand Petroleum and
26   Salkhi engaged in a number of actions and/or inactions aimed at showcasing their displeasure with
27   BP.
28
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 6 of 25


 1          29.     In October 2012, Grand Petroleum became the lead plaintiff in the lawsuit Grand
 2   Petroleum, Inc. v. BPWCP, Case No. BC494169 filed in California Superior Court for the County
 3   of Los Angeles (“Grand Petroleum Lawsuit”) alleging, in part, that BP’s wholesale prices for
 4   gasoline were illegal and set in bad faith.
 5          30.     As of one the lead plaintiffs in the Grand Petroleum Lawsuit, Salkhi was outspoken
 6   in his criticism of BP. Indeed, he often sent chastising and accusatory emails to BP personnel
 7   regarding what he perceived as misconduct by BP.
 8          31.      In August 2015, following a 6-week trial, a Los Angeles county jury held that BP’s
 9   wholesale prices and pricing methodology were legal under California law. The jury verdict was
10   subsequently upheld by the California Court of Appeals and plaintiffs’ petition for review was
11   denied by the California Supreme Court.
12          32.     In addition to filing lawsuits against BPWCP, Grand Petroleum also repeatedly
13   failed to comply with its franchise obligations during the majority of time it was a franchisee.
14   Indeed, instead of operating their franchise locations consistently with other franchisees, Grand
15   Petroleum and Salkhi engaged in a repeated pattern of delay and resistance until they were under
16   the threat of termination at which time Grand Petroleum would begrudgingly fulfill its contractual
17   obligations.
18                  1.      Site Systems Requirements.
19          33.     On June 29, 2015, BP informed franchisees, including Grand Petroleum and Salkhi,
20   of pending equipment changes to the Point of Sale System (“POS System”) and other affiliated site
21   systems.
22          34.     At that time, BP, in an attempt to encourage early franchisee adoption of the system
23   changes, and without having any obligation to do so, offered to fund a portion of the costs related to
24   the early adoption of the system changes.
25          35.     The system changes included: (1) installing a Verifone Topaz POS System;
26   (2) installing a Commander EPS/Forecourt Controller; (3) installing an S2k Back Office System;
27   (4) establishing and maintaining a High Availability Network (“HAN”); and (5) processing all
28   debit, fleet, and gift cards through the BP Network.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 7 of 25


 1          36.     Grand Petroleum was the only franchisee to decline to participate in the early
 2   adoption of the system changes and, thus, Grand Petroleum chose not to receive any of the funds BP
 3   offered to offset the costs related to the early adoption of the system changes.
 4          37.     On January 15, 2018, BP informed Grand Petroleum and Salkhi that the site system
 5   changes they were notified about nearly three years prior were becoming mandatory for both the
 6   Los Altos and Oakland Stations. BP gave Grand Petroleum and Salkhi until February 15, 2019 –
 7   over a year – to meet BP’s site system changes that they were notified about in 2015.
 8          38.     As of February 4, 2019, Grand Petroleum had failed to comply with the site systems
 9   requirements. Accordingly, BP sent termination letters to Grand Petroleum and Salkhi notifying
10   them that the sites would be terminated effective on May 6, 2019 unless they were brought into
11   compliance. Under threat of termination, Grand Petroleum finally took steps to make the site
12   system changes, with the Oakland station becoming compliant in or around February 2019, and the
13   Los Altos station becoming compliant in or around March 2019. BP ultimately rescinded the
14   termination notices for both stations.
15                  2.      The CORE Program.
16          39.     BP operates the Consumer and Operations Retail Excellence (“CORE”) program to
17   ensure consistency in operations amongst the franchise network. BPWCP provided franchisees,
18   including Grand Petroleum, with several materials outlining the CORE image standards, including
19   the Store Systems Manual and CORE Operations Inspection Survey.
20          40.     Further, BPWCP provides franchisees with materials outlining the exact questions
21   that they will be evaluated on in connection with the CORE inspections, as well as a corresponding
22   explanation and sample photographs depicting visually satisfactory and unsatisfactory images for
23   questions on the survey.
24          41.     When BPWCP makes changes to the image standards, franchisees are provided with
25   updated materials as well as a “Summary of Changes” highlighting any modifications to the CORE
26   program requirements.
27          42.     Effective January 2017, BP informed its franchisees, including Grand Petroleum,
28   that it required a minimum passing score of 70% for CORE inspections and established a default
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 8 of 25


 1   escalation process under which a franchisee could be terminated for repeated failed CORE
 2   inspections.
 3           43.    Under the default escalation process, if a franchisee receives less than a 70% on a
 4   CORE inspection, they receive a “Notice of Default.” After three consecutive failures, a franchisee
 5   receives a notice of default with a final opportunity to cure and is warned that another failure could
 6   lead to termination. If a franchisee fails a fourth consecutive inspection, they receive a notice of
 7   termination.
 8           44.    In the first quarter of 2017, Grand Petroleum and Salkhi received scores of 47.67%
 9   and 58.04% on their CORE Operations Inspections for their Los Altos and Oakland Stations
10   respectively and, thus, failed those inspections. Grand Petroleum and Salkhi were sent Notice of
11   Default letters for their failing CORE Operations Inspections.
12           45.    In the second quarter of 2017, Grand Petroleum and Salkhi received scores of
13   50.09% and 45.33% on their CORE Operations Inspections for their Los Altos and Oakland
14   Stations respectively and, thus, failed those inspections for the second time. Grand Petroleum and
15   Salkhi were sent Notice of Default letters for their failing CORE Operations Inspections.
16           46.    In the third quarter of 2017, Grand Petroleum and Salkhi received scores of 53.39%
17   and 41.84% on their CORE Operations Inspections for their Los Altos and Oakland Stations
18   respectively and, thus, failed those inspections for the third time. Grand Petroleum and Salkhi were
19   sent Notice of Default letters for their failing CORE Operations Inspections.
20           47.    In the October 25, 2017 Notices of Default for both the Los Altos and Oakland
21   Stations, BPWCP informed Grand Petroleum and Salkhi that they had failed three consecutive
22   CORE Operations Inspections, and that if they did not achieve a passing score on the next Core
23   Operation Inspection for their stations BP would “take any and all action available to it under the
24   Franchise Agreements, at law or in equity, including without limitation the non-renewal or
25   termination of the Franchise Agreements.”
26           48.    Again, after BPWCP threatened termination of the franchise agreements for the Los
27   Altos and Oakland Stations, Grand Petroleum and Salkhi finally cured their defaults for those
28   stations.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 9 of 25


 1          49.    In the fourth quarter of 2017, Grand Petroleum and Salkhi achieved passing CORE
 2   Operations Inspection scores.
 3                 3.      The Luminate Program.
 4          50.    In 2013, BP launched the Luminate Program, which was a program to upgrade
 5   existing ARCO trademarks and graphics by replacing them with the new Luminate Image.
 6          51.    When the Luminate Program was offered to franchisees, BP offered to pay costs
 7   associated with the implementation of the Luminate Program.
 8          52.    Grand Petroleum and Salkhi did not participate in this program when it was rolled
 9   out in 2013. The vast majority of BPWCP’s franchisees, however, did elect to participate in the
10   Luminate Program.
11          53.    On or about July 18, 2018, BPWCP informed Grand Petroleum and Salkhi that they
12   were required to update the trademarks and graphics at the Los Altos and Oakland Stations to the
13   new Luminate Image on or before March 31, 2019.
14          54.    In January 2019, BPWCP reminded Grand Petroleum and Salkhi that BPWCP was
15   decommissioning all of its prior trademarks and graphics and that Grand Petroleum and Salkhi were
16   required to replace the prior trademarks and graphics with the Luminate Image trademarks and
17   graphics.
18          55.    On June 17, 2019, BPWCP provided Grand Petroleum and Salkhi with one final
19   opportunity to comply with the Luminate Program and replace the prior trademarks and graphics
20   with the Luminate Image trademarks and graphics.
21          56.    Despite repeated opportunities to comply, Grand Petroleum and Salkhi never
22   replaced the prior trademarks and graphics with the Luminate Image trademarks and graphics and,
23   thus, never complied with the Luminate Program.
24                 4.      The MOJO Program.
25          57.    In March 2017, BP launched the “MOJO A Program,” a consumer offer consisting of
26   a new fresh food program, new hot beverage program, and new store graphics.
27

28
          Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 10 of 25


 1          58.     At that time, BP offered to pay the franchisee costs of the MOJO A Program in
 2   exchange for extending the franchisees’ current franchise agreements. The program was initially
 3   voluntary.
 4          59.     After roughly 95% of BP’s franchisees participated in the MOJO A Program, BP
 5   determined that MOJO A Program would be mandatory as the consumer offer in the ampm stores.
 6   Grand Petroleum and Salkhi did not voluntarily participate in the MOJO A Program.
 7          60.     In January 2018, BPWCP informed Grand Petroleum and Salkhi that on December
 8   31, 2018, BPWCP would require that all store marks, graphics, coffee equipment, deli case
 9   equipment and related programming, along with all associated coffee and deli program graphics,
10   would be required to be upgraded to meet the requirements outlined in the 2019 Store Systems
11   Manual and the MOJO A Program.
12          61.     On February 19 and 20, 2019, BPWCP issued Grand Petroleum and Salkhi a “Notice
13   of Default and Opportunity to Cure” for both the Los Altos and Oakland Stations based upon their
14   failure to comply with the MOJO A Program for either station. In those letters, Grand Petroleum
15   and Salkhi were given one final opportunity - until July 31, 2019 - to bring the Los Altos and
16   Oakland Stations into compliance with the MOJO A Program.
17          E.      BP’s Termination of the Franchise Agreements.
18          62.     On October 3, 2019, BPWCP issued Notices of Termination and Demands for
19   Payment to Grand Petroleum and Salkhi for the Los Altos and Oakland Stations. True and correct
20   copies of the October 3, 2019 Notices of Termination and Demands for Payment for the Los Altos
21   and Oakland franchise agreements are attached hereto as Exhibits G and H respectively.
22          63.     As stated in the October 3, 2019 letters, the termination of the Contract Dealer
23   Gasoline Agreements and ampm Mini-Market Agreements for both the Los Altos and Oakland
24   Stations would become effective on January 8, 2020 unless Grand Petroleum and Salkhi cured their
25   non-compliance with both the Luminate Program and MOJO A Program by December 17, 2019.
26   Grand Petroleum and Salkhi failed to do so.
27          64.     On December 19, 2019, two days after the deadline for compliance, Salkhi sent an e-
28   mail to BPWCP showing that he ordered payment to be made from his bank on December 26, 2019,
             Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 11 of 25


 1   but for only certain signage and graphics associated with the Luminate Program. However, he
 2   indicated that the signage and graphics were on order and would not be installed until 30 days after
 3   receipt. Also, Mr. Salkhi sent quotes he received dated December 17, 2019 and December 18, 2019
 4   for the required work to be done at the Oakland and Los Altos facilities.
 5            65.    BP unilaterally extended the termination date from January 8, 2020 until January 15,
 6   2020.
 7            66.    On January 9, 2020, Salkhi sent a letter to BPWCP admitting that he had not
 8   complied with the Luminate Program, but requesting additional time to comply.
 9            67.    On January 10, 2020, BP denied Salkhi’s request for more time.
10            68.    On January 15, 2020, the Contract Dealer Gasoline Agreements and ampm Mini-
11   Market Agreements for both the Los Altos and Oakland Stations were terminated.
12            F.     Salkhi’s Challenge To The Land Use and Operating Restrictions
13            69.    On May 8, 2018, Salkhi and the other individual Defendants in this case filed a
14   lawsuit in the Northern District of California styled Amin Salkhi et. al. v. BP West Coast Products
15   LLC, Case No. 3:18-cv-02676-YGR (the “Lawsuit”) seeking to declare the land use and operating
16   restrictions in the grant deeds on the Los Altos and Oakland Properties illegal and void under Cal.
17   Bus. Prof. Code Section 16600.
18            70.    On September 16, 2019, the Honorable Yvonne Gonzalez Rogers issued an order
19   finding that Section 16600 was not applicable to restrictions on land use. On September 26, 2019,
20   Judge Rogers entered a Judgment holding that the Use Restrictions contained in Defendants’ Grant
21   Deeds are valid and enforceable restraints on the use of the Los Altos and Oakland Properties. A
22   true and correct copy of the Order entered in the Lawsuit attached hereto as Exhibit I.
23            71.    On October 14, 2019, Defendants filed an appeal from the Order and Judgment
24   entered by the Honorable Yvonne Gonzalez Rogers in the Ninth Circuit. Defendants filed their
25   opening appellate brief on January 21, 2020, six days after BP terminated the franchise agreements,
26   and during the time Defendants began violating the Use Restrictions and the Order attached hereto
27   as Exhibit I.
28
             Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 12 of 25


 1            G.    Grand Petroleum and Salkhi’s Conduct Following Termination.
 2            72.   Since their franchises were terminated on January 15, 2020, Defendants have
 3   continued to sell gasoline and operate the convenience stores located on the Los Altos and Oakland
 4   Properties.
 5
                    1.      The Oakland Station Continues Selling Gasoline and Convenience Store
 6                          Items After Termination.

 7            73.   On January 24, 2020, Gary Ramponi, one of BP’s Franchise Business Consultants,
 8   purchased gasoline and a convenience store item at the Oakland Station. See Declaration of Gary
 9   Ramponi (“Ramponi Decl.”) attached hereto as Exhibit J.
10            74.   Based on the receipt attached to the Ramponi Decl. as Exhibit A, Defendants are
11   selling gasoline and convenience store items from the Oakland Station under the name “Grand
12   Gas.”
13            75.   In addition, Mr. Ramponi took several pictures of the exterior and interior of the
14   convenience store at the Oakland Station. True and correct copies of those pictures are attached to
15   the Ramponi Decl. as Exhibit B.
16            76.   The pictures taken by Mr. Ramponi show that Defendants are continuing to use signs
17   in the convenience store located on the Oakland Property that state “High Voltage” and “Straight
18   Chillin’”, which are two of BP’s trademarks. True and accurate copies of the Trademark
19   Registrations for both “High Voltage” and “Straight Chillin’” are attached hereto as Exhibit K and
20   L respectively. Defendants do not have permission to use these trademarks.
21
                    2.      The Los Altos Station Continues Selling Gasoline and Convenience Store
22                          Items After Termination.

23            77.   On January 24, 2020, Joe Battistelli, one of BP’s Franchise Business Consultants,
24   purchased gasoline and a convenience store item at the Los Altos Station. See Declaration of Joe
25   Battistelli (“Battistelli Decl.”) attached hereto as Exhibit M.
26            78.   In addition, Mr. Battistelli took several pictures of the exterior and interior of the
27   convenience store at the Los Altos Station. True and correct copies of those pictures are attached to
28   the Battistelli Decl.as Exhibit B.
             Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 13 of 25


 1            79.     The pictures taken by Mr. Battistelli show that Defendants are continuing to use
 2   signs in the convenience store located on the Los Altos Property that state “High Voltage” and
 3   “Straight Chillin’”, which are two of BP’s trademarks. See Exhibits K and L. Defendants do not
 4   have permission to use the trademarks.
 5                                                  COUNT I
 6                  BREACH OF CONTRACT – VIOLATION OF DEED RESTRICTIONS
 7                                           (Against All Defendants)
 8            80.     BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
 9   set forth herein.
10            81.     Pursuant to the Use Restrictions in the Grant Deeds for both the Los Altos and
11   Oakland Properties, Defendants are prohibited from using the Los Altos or Oakland Properties as:
12   (i) a convenience food store other than a convenience food store operated under a franchise or other
13   agreement with BP, (ii) a fast food takeout restaurant, or (iii) facility selling motor fuel other than a
14   facility selling motor fuel under a supply or other agreement with BP.
15            82.     On September 26, 2019, Judge Yvonne Gonzalez Rogers in the Northern District of
16   California entered a Judgment holding that the Use Restrictions contained in the Grant Deeds are
17   valid and enforceable restraints on the use of the Los Altos and Oakland Properties. See Exhibit M.
18            83.     Grand Petroleum and Salkhi’s ampm Mini-Market Agreements and Contract Dealer
19   Gasoline Agreements for both the Los Altos and Oakland Stations were terminated on January 15,
20   2020.
21            84.     Defendants no longer have any agreements with BP to operate a convenience food
22   store or to sell motor fuel at the Los Altos or Oakland Properties.
23            85.     Since January 15, 2020, Defendants have been operating a convenience food store
24   and selling motor fuel at both the Los Altos and Oakland Properties.
25            86.     Defendants have breached and continue to breach the Use Restrictions contained in
26   the Grant Deeds for both the Los Altos and Oakland Properties.
27

28
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 14 of 25


 1           87.     BP has been harmed and will continue to be harmed by Defendants blatant disregard
 2   for the Use Restrictions and the Northern District of California’s Judgment holding that the Use
 3   Restrictions were valid and enforceable under California law.
 4                                                 COUNT II
 5     BREACH OF CONTRACT – FAILURE TO REMOVE TRADEMARKS AND RETURN
 6                                             INFORMATION
 7                         (Against Defendants Grand Petroleum and Amin Salkhi)
 8           88.     BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
 9   set forth herein.
10           89.     Pursuant to the ampm Mini-Market Agreements for both the Los Altos and Oakland
11   Stations, upon termination Defendant Grand Petroleum was required to “[c]ease using all of the
12   Marks and any of the other indicia of BP pertaining to the ampm System.” See Exhibits C and E at
13   paragraph 19.01(a).
14           90.     In addition, upon termination of the ampm Mini-Market Agreements for both the Los
15   Altos and Oakland Stations, Defendant Grand Petroleum was required to:
16                   Return to BP all copies of BP’s Proprietary Software, and all copies of
17                   the Manual and all other documents, instructions, manuals, display
18                   items, materials and writings furnished by BP pertaining to the ampm
19                   Franchise or bearing the Marks in connection with the ampm Mini
20                   Market.
21   Id. at paragraph 19.01(b).
22           91.     Grand Petroleum is continuing to use the Marks “High Voltage” and “Straight
23   Chillin’” (the “Marks at Issue”) in connection with the continued operation of their convenience
24   stores located on the Los Altos and Oakland Properties.
25           92.     Grand Petroleum has breached and continues to breach paragraphs 19.01(a) and
26   19.01(b) of the ampm Mini-Market Agreements for the Los Altos and Oakland Stations.
27           93.     BP has been harmed, and will continue to be harmed, by Grand Petroleum’s breach
28   and continued breach of paragraphs 19.01(a) and 19.01(b) of the ampm Mini-Market Agreement.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 15 of 25


 1                                                 COUNT III
 2               BREACH OF CONTRACT – FAILURE TO PAY AMOUNTS DUE TO BP
 3                         (Against Defendants Grand Petroleum and Amin Salkhi)
 4           94.     BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
 5   set forth herein.
 6           95.     Pursuant to the ampm Mini-Market Agreements for both the Los Altos and Oakland
 7   Stations, upon termination of the ampm Mini-Market Agreements, Grand Petroleum shall pay BP:
 8                   (i) the total Minimum Monthly Royalty which would have been
 9                   payable under this Agreement from the date of termination of this
10                   Agreement through the end of the Term; or (ii) for each month from
11                   the date of termination of this Agreement through the end of the Term,
12                   the actual average Monthly Royalty paid for any months that the Mini
13                   Market was operational prior to termination of this Agreement, but not
14                   less than the Minimum Monthly Royalty during each such month.
15   See Exhibits C and E at paragraph 19.01(d).
16           96.     At the time Defendant Grand Petroleum’s ampm Mini-Market Agreements were
17   terminated, the following approximate amounts were owed to BP as liquidated damages for each
18   location: (1) Los Altos - $119,000; (2) Oakland - $121,000.
19           97.     Defendants Grand Petroleum and Salkhi have failed to pay BP for the liquidated
20   damages owed pursuant to the ampm Mini-Market Agreements for both the Los Altos and Oakland
21   Stations.
22           98.     As a result of Defendants Grand Petroleum’s and Salkhi’s failure to pay BP the
23   amounts owed pursuant to the ampm Mini-Market Agreement, BP has been damaged.
24

25

26

27

28
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 16 of 25


 1                                                COUNT IV
 2                                   TRADEMARK INFRINGEMENT
 3                                            (Lanham Act § 32)
 4                                          (Against all Defendants)
 5           99.     BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
 6   set forth herein.
 7           100.    BP’s trademark registrations for both “High Voltage” and “Straight Chillin’,”
 8   attached hereto as Exhibits K and L, are prima facie evidence of their validity and provide
 9   constructive notice to others of BP’s claim of ownership. 15 U.S.C. § 1115, et seq. Further,
10   Defendants had actual knowledge of BP’s claims of ownership.
11           101.    Defendants have no rights to use any of BP’s Marks, including the Marks “High
12   Voltage” or “Straight Chillin’” after the termination of the ampm Mini-Market Agreements and
13   Contract Dealer Gasoline Agreements for the Los Altos and Oakland Stations.
14           102.    Defendants continued use of the Marks at Issue, constitutes a misappropriation of
15   BP’s trademarks.
16           103.    Defendants have used and are continuing to use the Marks at Issue in an
17   unauthorized manner to promote Defendants’ businesses operating on the Los Altos and Oakland
18   Properties.
19           104.    Defendants’ improper use of the Marks at Issue has caused and may continue to
20   cause immediate and irreparable harm to BP due to its loss of control over the quality of goods and
21   services advertised, offered, and provided under its Marks. The loss of BP’s right to control the use
22   of the Marks at Issue and the reputation of the services and goods provided in connection therewith
23   is real and substantial.
24           105.    Defendants’ use of the Marks at Issue deceives and causes confusion, and the
25   continued use of the same is likely to continue to cause confusion as to the source of the products
26   and services offered by Defendants.
27           106.    Defendants’ unauthorized use and any continued use of the Marks at Issue has
28   benefitted Defendants as they have profited from their improper use.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 17 of 25


 1           107.    BP has incurred damages, and may continue to suffer damages, from Defendants’
 2   unauthorized use of the Marks at Issue.
 3           108.    Defendants have knowingly and willfully infringed and may be continuing to
 4   infringe upon BP’s Marks.
 5           109.    Defendants’ improper use of the Marks at Issue constitute and may continue to
 6   constitute trademark and service mark infringement under the Lanham Act, 15 U.S.C. § 1114(1).
 7           110.    Defendants’ infringing conduct was and may continue to be willful infringement
 8   under 15 U.S.C. § 1114(1) and therefore constitutes an exceptional case under 15 U.S.C. § 1117(a).
 9                                                 COUNT V
10                          TRADEMARK INFRINGMENT (COMMON LAW)
11                                          (Against all Defendants)
12           111.    BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
13   set forth herein.
14           112.    BP owns the Marks at Issue and the substantial goodwill associated therewith.
15           113.    Defendants do not have permission to use the Marks at Issue because the agreements
16   under which they were allowed to use the Marks at Issue have been terminated.
17           114.    Defendants have used and may be continuing to use the Marks at Issue in an
18   unauthorized manner to promote Defendants businesses that are operating on the Los Altos and
19   Oakland Properties.
20           115.    Defendants have no rights to use the Marks at Issue in any manner.
21           116.    Defendants’ use of the Marks at Issue causes confusion, and is likely to continue to
22   cause confusion as to the source of the products and services offered by Defendants.
23           117.    Defendants have used and may be continuing to use the Marks at Issue in a manner
24   to create a false association between the companies as to the source of products and services.
25           118.    Defendants’ improper use of the Marks at Issue caused and may continue to cause
26   immediate and irreparable harm to BP due to its loss of control over the quality of goods and
27   services advertised, offered, and provided under the Marks at Issue. The loss of BP’s right to
28
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 18 of 25


 1   control the use of the Marks at Issue and the reputation of the services and goods provided in
 2   connection therewith is real and substantial.
 3           119.    Defendants knowingly and willfully infringed upon BP’s trademarks, and are
 4   continuing to do so.
 5           120.    Defendants’ improper use of the Marks at Issue constitutes trademark and service
 6   mark infringement under common law.
 7                                                   COUNT VI
 8                              FALSE AND DECEPTIVE ADVERTISING
 9                                        Lanham Act § 43 (a)(1)(b)
10                                          (Against all Defendants)
11           121.    BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
12   set forth herein.
13           122.    BP owns the Marks at Issue and the substantial goodwill associated therewith.
14           123.    Defendants do not have permission to use the Marks at Issue because the agreements
15   under which they were allowed to use the Marks at Issue have been terminated.
16           124.    Defendants have used and are continuing to use the Marks at Issue in an
17   unauthorized manner.
18           125.    Defendants have no rights to use the Marks at Issue in any manner.
19           126.    Defendants’ use of the Marks at Issue does deceive and cause confusion, and is
20   likely to continue to cause confusion, as to the source of the products and services offered by
21   Defendants.
22           127.    Defendants have made and may be continuing to make a false statement of fact about
23   Defendants’ business and products by associating them with the Marks at Issue.
24           128.    Defendants’ deception is material and likely will influence consumer decisions when
25   purchasing Defendants’ products.
26           129.    Defendants have caused their false statements to be placed into interstate commerce
27   and may be continuing to do so. Defendants are attempting to capitalize on the goodwill BP has
28   created in the Marks at Issue.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 19 of 25


 1           130.    Defendants’ improper use of the Marks at Issue has caused and may continue to
 2   cause immediate and irreparable harm to BP due to its loss of control over the quality of goods and
 3   services advertised, offered, and provided under the Marks at Issue. The loss of BP’s right to
 4   control the use of the Marks at Issue and the reputation of the services and goods provided in
 5   connection therewith is real and substantial.
 6           131.    Defendants have knowingly and willfully infringed and may be continuing to
 7   knowingly and willfully infringe upon the Marks at Issue.
 8           132.    Defendants intend to profit by using the Marks at Issue to divert customers from BP
 9   to Defendants’ business so that the customers purchase services from Defendants and not BP.
10           133.    Defendants’ use of the Marks at Issue violates the Lanham Act.
11                                                COUNT VII
12                                  FALSE DESIGNATION OF ORIGIN
13                                       (Lanham Act § 43 (a)(1)(a))
14                                          (Against all Defendants)
15           134.    BP hereby incorporates all of the allegations contained in paragraphs 1-79 as if fully
16   set forth herein.
17           135.    BP owns the Marks at Issue and the substantial goodwill associated therewith.
18           136.    Defendants do not have permission to use the Marks at Issue because the agreements
19   under which they were allowed to use the Marks at Issue have been terminated.
20           137.    Defendants have used and are continuing to use the Marks at Issue.
21           138.    Defendants have no rights to use the Marks at Issue in any manner.
22           139.    Defendants’ use of the Marks at Issue does deceive and cause confusion, and is
23   likely to continue to cause confusion, as to the source of the products and services offered by
24   Defendants.
25           140.    Defendants have made and may be continuing to make a false statement of fact about
26   Defendants’ business and products by associating them with the Marks at Issue.
27           141.    Defendants’ deception is material and likely will influence consumer decisions when
28   purchasing Defendants’ business or products.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 20 of 25


 1            142.   Defendants have caused their false statements to be placed into interstate commerce
 2   and may be continuing to do so. Defendants are attempting to capitalize on the goodwill BP has
 3   created in the Marks at Issue.
 4            143.   Defendants’ improper use of the Marks at Issue has caused and may continue to
 5   cause immediate and irreparable harm to BP due to its loss of control over the quality of goods and
 6   services advertised, offered, and provided under the Marks at Issue. The loss of BP’s right to
 7   control the use of the Marks at Issue and the reputation of the services and goods provided in
 8   connection therewith is real and substantial.
 9            144.   Defendants have knowingly and willfully infringed and may be continuing to
10   knowingly and willfully infringe upon the Marks at Issue.
11            145.   Defendants intend to profit by using the Marks at Issue to divert customers from BP
12   to Defendants’ business so that the customers purchase services from Defendants and not BP.
13            146.   Defendants’ use of the Marks at Issue violates the Lanham Act.
14                                                 COUNT VIII
15                      BREACH OF CONTRACT – PERSONAL GUARANTEES
16                                      (Against Defendant Amin Salkhi)
17            147.   BP hereby incorporates all of the allegations contained in paragraphs 1-147 as if
18   fully set forth herein.
19            148.   In connection with all of Grand Petroleum’s agreements with BP for both the Los
20   Altos and Oakland Stations and Properties, Defendant Salkhi personally guaranteed to BP that he
21   would:
22                   irrevocably, fully and unconditionally [guaranty] to BP the full and
23                   prompt performance and payment when due, whether by acceleration
24                   or otherwise, of any and all of the obligations of Debtor owed to BP,
25                   including but not limited to, all obligations, responsibilities, financial
26                   requirements, indebtedness, liabilities, debit balances, letter of credit or
27                   purchase guaranty reimbursement obligations, covenants, duties and all
28                   other obligations of whatever kind or nature at any time or from time
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 21 of 25


 1                   to time owing by Debtor to BP, or to any of BP;s affiliates, whether
 2                   fixed or contingent, known or unknown, liquidated or unliquidated,
 3                   present or future, no matter how or when arising under the Franchise
 4                   Agreement, or any other present or future related agreement, and
 5                   including without limitation all obligations owed by Debtor to third
 6                   parties which are or may be assigned to BP arising from the Franchise
 7                   Agreement [].
 8   True and correct copies of the Unconditional Guarantees for both the Oakland and Los Altos locations
 9   are attached hereto as Exhibits N and O respectively.
10           149.    Defendant Salkhi is personally liable and responsible for the breaches and claims set
11   forth in this Complaint.
12           150.    Defendant Salkhi has failed to abide by all of the covenants, representations, and
13   agreements set forth in the Grant Deeds for the Los Altos and Oakland Properties, the ampm Mini-
14   Market Agreements for the Los Altos and Oakland Stations, and the Contract Dealer Gasoline
15   Agreements for the Los Altos or Oakland Stations, or the Unconditional Guarantees.
16           151.    Defendant Salkhi’s breach of his personal guaranties to BP has caused, and will
17   continue to cause, harm to BP.
18                                                COUNT IX
19                                   PERMANENT INJUNCTIVE RELIEF
20                                          (Against All Defendants)
21           152.    BP hereby incorporates all of the allegations contained in paragraphs 1-148 as if
22   fully set forth herein.
23           153.    By virtue of the foregoing, BP has demonstrated a substantial likelihood that it will
24   prevail on the merits of its claims in Counts I, II, IV, V, VI, VII, and VIII of this Complaint and that
25   a balancing of the equities favors the issuance of an injunction against Defendants.
26           154.    Unless Defendants are enjoined, BP will be immediately and irreparably harmed by
27   Defendants’ continued operation of the convenience stores and gasoline stations located on the Los
28   Altos and Oakland Properties, and the use of the Marks at Issue and use of its goodwill.
           Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 22 of 25


 1           155.    BP has no adequate remedy at law.
 2           156.    BP has been and continues to be irreparably harmed by Defendants’ breaches of the
 3   Grant Deeds, ampm Mini-Market Agreements, and violations of state and federal trademark laws.
 4           157.    Unless the requested injunctive relief is issued, BP will continue to suffer irreparable
 5   harm due to Defendants’ violations set forth herein.
 6           158.    If injunctive relief is not granted, the harm to BP will outweigh any harm to
 7   Defendants.
 8           159.    Public policy will be served by the entry of the requested injunctive relief as it will
 9   promote the public policy of enforcing contractual rights and obligations, enforcing judgments of
10   this Court, and avoiding confusion in the marketplace.
11           160.    BP submits that a bond of no more than $10,000 is necessary to support any
12   requested temporary or preliminary injunction because Defendants will merely be required to honor
13   the terms of their agreements and state and federal law.
14                                           PRAYER FOR RELIEF
15           WHEREFORE, BP respectfully requests a judgment in its favor and against Defendants as
16   follows:
17           1.      A permanent injunction prohibiting Defendants from operating (i) a convenience
18   food store other than a convenience food store operated under a franchise or other agreement with
19   BP, (ii) a fast food takeout restaurant, or (iii) facility selling motor fuel other than a facility selling
20   motor fuel under a supply or other agreement with BP, on the Los Altos Property until after June
21   29, 2029;
22           2.      A permanent injunction prohibiting Defendants from operating (i) a convenience
23   food store other than a convenience food store operated under a franchise or other agreement with
24   BP, (ii) a fast food takeout restaurant, or (iii) facility selling motor fuel other than a facility selling
25   motor fuel under a supply or other agreement with BP, on the Oakland Property until after October
26   23, 2029;
27           3.      A permanent injunction barring Defendants from directly or indirectly using BP’s
28   Marks, including the Marks at Issue;
          Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 23 of 25


 1          4.     A permanent injunction requiring that Defendants return the following to BP: All
 2   copies of BP’s Proprietary Software, and all copies of the Store Systems Manual and all other
 3   documents, instructions, manuals, display items, materials and writings furnished by BP pertaining
 4   to the ampm Franchise or bearing the Marks in connection with the ampm Mini Market.
 5          5.     An award of compensatory, liquidated, and punitive damages, as well as pre- and
 6   post-judgment interest;
 7          6.     An award of all of BP’s costs, expenses, and attorneys’ fees; and
 8          7.     All such other relief as the Court deems just and appropriate.
 9

10    DATED: February 6, 2020              Respectfully submitted:
11
                                           ARNOLD & PORTER KAYE SCHOLER LLP
12                                         SHARON D. MAYO (SBN 150469)
13                                         sharon.mayo@arnoldporter.com
                                           Three Embarcadero Center, 10th Floor
14                                         San Francisco, CA 94111
                                           Telephone:    415.471.3100
15                                         Facsimile:    415.471.3400
16                                         GREENSFELDER, HEMKER & GALE, P.C.
                                           David J. Simmons (Mo. Bar No. 53801) (pro hac vice pending)
17                                         Ronnie L. White (Mo. Bar No. 67165) (pro hac vice pending)
18                                         10 South Broadway, Ste. 2000
                                           St. Louis, MO 63102
19                                         Telephone:    (314) 241-9090
                                           Facsimile:    (314) 345-5465
20                                         ds@greensfelder.com
                                           rwhite@greensfelder.com
21

22
                                           By:     /s/ Sharon D. Mayo
23
                                                 Attorneys for Plaintiff BP Products North America Inc.
24

25

26

27

28
Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 24 of 25
Case 4:20-cv-00901-KAW Document 1 Filed 02/06/20 Page 25 of 25
